
	

115 SRES 185 IS: Recognizing and expressing support for the goals and ideals of National Water Safety Month.
U.S. Senate
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 185
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2017
			Mr. Moran (for himself, Mr. Blumenthal, Mr. Thune, and Mr. Nelson) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Recognizing and expressing support for the goals and ideals of National Water Safety Month.
	
	
 Whereas, according to the 2016 report of the Consumer Product Safety Commission, there were estimated averages of—
 (1)5,600 pool- or spa-related nonfatal drowning injuries treated at a hospital emergency department during each of the 2013 through 2015 calendar years; and
 (2)367 pool- or spa-related nonfatal or fatal drowning injuries involving children younger than 15 years old during each of the 2011 through 2013 calendar years, with 77 percent of those injuries involving children younger than 5 years old;
 Whereas, according to the Centers for Disease Control and Prevention, drowning is— (1)the leading cause of unintentional death in the United States among children 1 through 4 years old; and
 (2)the second-leading cause of unintentional death in the United States among children 5 through 14 years old;
 Whereas drowning ranks fifth among the leading causes of unintentional injury or death in the United States, and every day, approximately 10 individuals die from unintentional drowning, 2 of whom are children 14 years old or younger;
 Whereas the goal of National Water Safety Month is to prevent or reduce the number of unintentional drowning-related injuries and deaths in pools and open water venues;
 Whereas the recreational water industry, as represented by the organizations involved in the National Water Safety Month Coalition, has contributed to that goal by—
 (1)developing, through codes and standards, safe public swimming facilities and residential pools and spas; and
 (2)providing aquatic programs and public awareness relating to unintentional accidents in pools and open water venues;
 Whereas unintentional drowning deaths that occur each year, especially of children under 5 years old, can be prevented by teaching children to swim, by using barriers and other devices that aid in preventing access to areas where drowning could occur, and especially by providing constant adult supervision without distraction;
 Whereas each public pool and spa in the United States should be in compliance with the Virginia Graeme Baker Pool and Spa Safety Act (15 U.S.C. 8001 et seq.), which was signed into law on December 19, 2007, and requires all public pools to install safe drain covers that help prevent entrapment;
 Whereas each residential pool and spa in the United States should be built and maintained in accordance with the guidelines described in that Act or the International Swimming Pool and Spa Code, which a State or locality may adopt through building codes and standards;
 Whereas 2/3 of drowning deaths occur during May through August; and Whereas, for the tenth consecutive year, May has been recognized as National Water Safety Month: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of National Water Safety Month;
 (2)supports promoting awareness of water safety by increasing public education and awareness; (3)acknowledges the grief of families who have faced the loss of a loved one, and commends the families who, in their grief, choose to promote and educate the public on water safety;
 (4)encourages States, localities, and territories of the United States to— (A)support the goals and ideals of National Water Safety Month by issuing a proclamation to designate May 2017 as National Water Safety Month;
 (B)support the adoption of codes and standards that provide safety requirements that may decrease the incidence of drowning; and
 (C)engage in and encourage public awareness campaigns, including campaigns that educate individuals on—
 (i)how to swim; (ii)layers of protection; and
 (iii)adult supervision; (5)recognizes the vital role that swimming and aquatic-related activities play in maintaining physical and mental health and enhancing quality of life;
 (6)encourages efforts to educate the public about water safety to prevent drownings and recreational water-related injuries; and
 (7)understands the vital importance of communicating water safety rules and programs to families and individuals of all ages, including owners of private pools, users of public swimming facilities, and visitors to waterparks.
			
